DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-7 and 12-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ansari (USPPGPubN 20200326769, referred to as Ansari).	
Regarding claim 1:
A device, comprising: 
Ansari teaches a scaler circuitry configured to perform an image processing on video data for generating a first signal, (Ansari, scaler chip Fig. 1/item 108); and 
Ansari teaches a translator circuitry comprising a plurality of output ports and configured to convert the first signal to be at least one second signal, (Ansari, Display 102 may include any suitable combination of ports, including multiple ports of the same type or multiple ports of different types, wherein the port input selector 120 may also include conversion logic to receive a signal from any of the ports of the display 102 and convert the signal to a common format,  [0016], [0017], Fig. 1); and 
Ansari teaches output the at least one second signal via at least one of the plurality of output ports, (Ansari, display 102 may include a DisplayPort™ port, a High-Definition Multimedia Interface (HDMI™) port, a Universal Serial Bus (USB) port, a Digital Visual Interface (DVI) port, a Video Graphics Array (VGA) port, or other suitable port, [0016], [0030]); 
Ansari teaches wherein the plurality of output ports correspond to a plurality of display interfaces respectively, and the plurality of display interfaces are different from each other, (Ansari, the port input selector 120 may include a port interface that comprises or is coupled to a plurality of ports of the display, [0016], Figs. 1 and 5).
Regarding claims 2 and 15:
Ansari teaches the device of claim 1, wherein the scaler circuitry is configured to transmit the first signal to the translator circuitry via a DisplayPort interface, (Ansari, interface 124 may receive a processed signal from image processor 122 and convert the signal to a format (e.g., a serial high speed interface format such as Embedded DisplayPort™, [0018], [0030]).
Regarding claim 3:
The device of claim 1, further comprising: 
Ansari teaches a panel configured to show a first image according to a signal associated with the first signal, wherein the at least one second signal is configured to be outputted to at least one monitor via at least one of the plurality of output ports, in order to drive the at least one monitor to show at least one second image, (Ansari, the port input selector 120 may also include conversion logic to receive a signal from any of the ports of the display 102 and convert the signal to a common format (e.g., a digital pixel format) for further processing, [0016], [0018], Fig. 1.
Regarding claims 4 and 12:
Ansari teaches the device of claim 1, wherein the plurality of output ports comprise a video graphic array interface, (Ansari, Video Graphics Array (VGA) port, [0016]).
Regarding claims 5 and 13:
Ansari teaches the device of claim 1, wherein the plurality of output ports comprise a high definition multimedia interface, (Ansari, High-Definition Multimedia Interface (HDMI™) port, [0016]).
Regarding claims 6 and 14:
Ansari teaches the device of claim 1, wherein the plurality of output ports comprise a first output port and a second output port, each of the first output port and the second output is a DisplayPort interface, and the at least one signal outputted from one of the first output port and the second output port is configured to support multi-stream transport, (Ansari, the video source device 104 may multiplex multiple video signals together (e.g., using Multi-Stream Transport as defined in a DisplayPort™ standard) and send the multiplexed video signals to a branch device, [0054]-[0055]).
Regarding claim 7:
Ansari teaches the device of claim 1, further comprising: a port controller circuitry configured to convert the at least one second signal to be a third signal and output the third signal via a universal serial bus interface, (Ansari, a Universal Serial Bus (USB) port, [0016]).
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10,11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ansari (USPPGPubN 20200326769, referred to as Ansari), and further in view of Ueda (USPPGPubN 20200344434 referred to as Ueda).
Regarding claim 8:
Ansari does not teach the device of claim 7, wherein the universal serial bus interface is a universal serial bus type-C interface. However, Ueda teaches Type-C connector 108 is a connector conforming to the USB Type-C standard, [0023], Fig. 1/item 108. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Ueda with the teaching of a universal serial bus type-C interface into the invention of Ansari for the purpose of providing a special signal.
Regarding claim 10:
Ansari teaches a device, comprising: 
Ansari teaches a scaler circuitry configured to perform an image processing on video data, in order to generate a first signal, (Ansari, scaler chip Fig. 1/item 108); 
Ansari teaches a translator circuity configured to convert the first signal to be at least one second signal, (Ansari, TCON interface 124 may receive a processed signal from image processor 122 and convert the signal to a format, [0018], Fig. 1); and 
Ansari teaches a port controller circuitry configured to convert the at least one second signal to be a third signal, (Ansari, port input selector 120 is operable to select a port from among a plurality of ports of the display 102 and to pass a video signal received through the port to a processing pipeline of the display 102, [0016], Fig. 1) and 
Ansari in view of Ueda teaches output the third signal via a universal serial bus type-C interface, in order to support multi-stream transport, (Ueda, Type-C connector 108 is a connector conforming to the USB Type-C standard, [0023], [0024], Fig. 1/item 108).
Regarding claim 11:
Ansari in view of Ueda teaches the device of claim 10, wherein the translator circuitry comprises: a plurality of output ports corresponding to a plurality of display interfaces respectively, wherein the plurality of display interfaces are different from each other, and the translator circuitry is configured to output the at least one second signal to a monitor via at least one of the plurality of output ports, (Ueda, controller 102 of information processing device 100 determines to which of interface connectors 106a, 107a, 108 the video signal is output when a plurality of displays are connected to interface connectors 106a, 107a, 108, [0053], Figs. 1 and 2).
Regarding claim 16:
Ansari in view of Ueda teaches the device of claim 10, wherein the translator circuitry is configured to transmit the at least one second signal to the port controller circuitry via a DisplayPort interface, (Ueda, converter 20 further includes two connectors 20b, 20c capable of communication conforming to the DisplayPort, [0024], [0046], Figs. 1-2).
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/        Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 25, 2022